FILED
                             NOT FOR PUBLICATION                            JUL 20 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SABINO CASARIN,                                  No. 10-71851

               Petitioner,                       Agency No. A099-377-069

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Sabino Casarin, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review de

novo claims of due process violations due to ineffective assistance of counsel, and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Casarin’s motion to reopen,

where Casarin failed to establish that the alleged deficiencies in his prior counsel’s

performance may have affected the outcome of the proceedings. See id. at 793-94

(prejudice results when the performance of counsel was so inadequate that it may

have affected the outcome of the proceedings).

      Casarin’s contention that the BIA failed to consider and improperly

evaluated all of the evidence submitted with his motion is not supported by the

record.

      PETITION FOR REVIEW DENIED.




                                           2                                    10-71851